                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                    Plaintiff,                             4:18CV3115

       vs.
                                                             ORDER
ANDY TRAN, in his individual capacity;

                    Defendant.



      This matter is before the court on Defendant Andy Tran’s motion (Filing 66)
seeking extensions of the progression deadlines previously set in the court’s
Progression Order (Filing 58). Defendant specifically seeks to extend all progression
deadlines by 60 days. Upon consideration,

       IT IS ORDERED that Defendant’s motion to extend progression deadlines
(Filing 66) is granted and the unexpired deadlines in the third amended progression
schedule will be extended accordingly. The court will enter an amended progression
order extending the unexpired progression deadlines by 60 days.

      Dated this 3rd day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
